Citation Nr: 1611631	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  05-34 599	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral plantar fasciitis, including secondary to service-connected bilateral knee and hip disabilities.

2. Entitlement to service connection for residuals of thrombophlebitis of the right leg, including as secondary service-connected bilateral knee and hip disabilities.

3. Entitlement to service connection for arthritis of the neck and back, including as secondary to service-connected bilateral knee and hip disabilities.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO's) in Columbia, South Carolina, and Cleveland, Ohio.  Specifically, a February 2005 rating decision by the RO in Columbia, among other things, denied service connection for thrombophlebitis of the right leg, plantar fasciitis.  A December 2007 rating decision by the RO in Cleveland, among other things, denied service connection for arthritis of the neck and back, and entitlement to TDIU.  Jurisdiction over this appeal has since been transferred to the RO in Montgomery, Alabama.  

In August 2010, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is associated with the Veteran's electronic claims file.  

This case has a rather long history.  In January 2011, the Board issued a decision in which it denied entitlement to service connection for right ear hearing loss and denied claims for increased ratings for a left and right knee disability.  The Board also remanded the issues of service connection for thrombophlebitis of the right leg, residuals of a cold injury to the right hand, plantar fasciitis, a bilateral hip disability, diabetes mellitus, hypertension, arthritis of the neck and back, and acquired psychiatric disorder, as well as entitlement to TDIU and an increased rating for left ear hearing loss.  In a May 2012 rating decision, the RO granted the Veteran's claims for service connection for residuals of a cold injury to the right hand and hypertension.

In October 2012, the Board issued a decision in which it denied service connection for diabetes mellitus, an acquired psychiatric disorder, and denied an initial compensable disability rating for left ear hearing loss.  It also again remanded the remaining issues for additional development.  

In June 2013, the Board again issued a remand of the remaining issues on appeal to ensure that the medical opinions previously requested were adequate for purposes of adjudication.  In a July 2013 rating decision, the Appeals Management Center (AMC) in Washington, DC, granted service connection for a bilateral hip disability and assigned a disability rating based on both limitation of extension and limitation of flexion.  As this constitutes a full grant of benefits sought on appeal, that issue is no longer before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the AMC in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets any further delay in the final adjudication of the matters on appeal, but unfortunately an additional remand is necessary in order to ensure compliance with all prior remand orders and to secure a complete record upon which the Board may rely in adjudicating this case.

A remand by the Board confers upon an appellant a right to strict compliance with those remand orders.  The Board errs as a matter of law when it fails to ensure compliance with its prior remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

Once VA undertakes the effort to provide an examination in connection with a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one, or at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's evaluation will be a fully informed one.  Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board observes that the Veteran filed his service connection claims prior to October 10, 2006, and the revised criteria for establishing a baseline prior to aggravation is not applicable as it has retroactive effects.  Allen v. Brown, 7 Vet. App. 439 (1995); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008); 71 Fed. Reg. 52,744-52,747 (2006) (codified at 38 C.F.R. § 3.310(2015)); VAOPGCPREC 7-2003.  

The Board will address its reasons to remand each issue on appeal below:

1. Bilateral plantar fasciitis

In its October 2012 remand, the Board noted that the Veteran had undergone a VA examination in March 2011 which recorded the Veteran's report of plantar fasciitis in 1984 and gave a diagnosis of peripheral neuropathy of the feet.  No opinion was given.  A June 2012 addendum opinion addressed the etiology of the Veteran's bilateral peripheral neuropathy, but failed to address his plantar fasciitis.  As such, the Board requested an addendum opinion from the March 2011 examiner which should not only address any possible etiology of the Veteran's plantar fasciitis, but also clarify the findings with respect to the peripheral neuropathy.  

In November 2012, the Veteran was afforded a VA examination, which the Board, in its June 2013 remand, again found to be inadequate for adjudication purposes.  Specifically, the Board noted that, although the issue of direct service connection was addressed, the examiner impermissibly rejected the Veteran's report of an onset of plantar fasciitis in 1984 based solely on the absence of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  It also noted that the addendum opinion failed to adequately address the issue of aggravation under 38 C.F.R. § 3.310 (2015).  

In August 2013, a new addendum opinion was obtained.  The Board also finds this opinion to be inadequate.  First, the Board notes that the opinion appears to be limited to secondary service connection, which the Board finds to be in noncompliance with its prior remand orders that direct service connection be reconsidered, specifically to include consideration of the Veteran's report of onset as early as 1984.  Indeed, this fact was never addressed, although the examiner again reported a lack of evidence in his service treatment records of any onset during service.    Further, although the examiner opined against aggravation, no discussion was provided beyond a citation to a diagnosis of hallux valgus in 2012 that would support the opinion.  Accordingly, the Board finds that this opinion did not comply with its prior remand orders, and also continues to be inadequate for the purposes of adjudicating this claim.

Incidentally, the Board also notes that the Veteran has contended that his plantar fasciitis may be caused or aggravated beyond its normal progression by his various other service connected disabilities, namely, his knees and hips.  In July 2013, service connection was granted for a bilateral hip condition manifested by limitation of flexion and extension.  To date, no opinion has been rendered with regard to any possible causation or aggravation by this now-service connected condition.  As such, on remand, that issue should also be addressed.  

The Board also recognizes that the Veteran has not been afforded an in-person examination in connection with this claim since November 2012.  In recognition of the need for repeated remands in this matter, the Board requests that an in-person physical examination be conducted to address all questions on remand with regard to this claim.

2. 
Thrombophlebitis of the right leg

In its October 2012 remand, the Board found that the March 2011 VA examination was incomplete as the examiner did not provide an opinion regarding the Veteran's thrombophlebitis of the right leg.  Therefore, the Board requested an etiology opinion with regard to that condition; to include both a direct service connection opinion, as well as an opinion as to whether the condition was caused or aggravated by his service connected bilateral knee disabilities.  

In November 2012, the Veteran was afforded a new VA examination.  The examiner stated in the resulting report that the claimed condition was less likely than not incurred in or caused by an incident of service because there was no documented treatment or complaints of vascular symptoms during active duty.  The examiner also opined against secondary service connection to the bilateral knee condition because the Veteran served on active duty from 1980 to 1981 and he did not have a right leg deep vein thrombosis until 2001.  

In June 2013, the Board issued as third remand finding the November 2012 examination report to be inadequate.  Specifically, the Board noted that the examiner misstated the Veteran's dates of active service and did not adequately address the issue of aggravation under 38 C.F.R. § 3.310.  

In August 2013, the AOJ obtained an addendum opinion which correctly stated the Veteran's dates of service as 1980 to 1987.  The opinion then again noted that he did not experience superficial thrombophlebitis and deep vein thrombosis until 2001, which was more than one year after separation from military service.  That opinion cited exclusively to a lack of documented medical treatment for the claimed condition in service and a normal separation examination in February 1987 as support for the opinion that the condition is not likely due to active military service, is secondary to a service-connected condition, or has been permanently aggravated by a service connected condition.

This Board finds that this addendum opinion is inadequate for it to rely upon in adjudicating this claim.  First, the Board recognizes that an opinion cannot be based purely on a lack of contemporaneous medical records.  See Buchanan, 451 F.3d 1331.  In this case, the opinion again appears to rely exclusively on the Veteran's lack of treatment for the condition in service, and does not provide any discussion of the condition itself.  Additionally, with regard to any secondary causation or aggravation, there is no explanation provided other than the statement that there are no service connected conditions that would contribute to the development of thrombophlebitis.  From this statement, the Board cannot determine what service connected conditions were considered, or how that conclusion was reached as there is no discussion provided to support that statement.  The Board also finds this particularly concerning as the Veteran has recently been granted service connection for a bilateral hip condition which is manifested by limitation of motion.  Accordingly, on remand, the Board would request that the Veteran be provided a new VA examination that assesses all possible artery or vein conditions, and fully considers all possible methods of service connection, both direct, and secondary.

3. Arthritis of the neck and back

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his arthritis of the neck and back is secondary to his hip disabilities.  The Board also recognizes that the Veteran's claim includes arthritis of both the cervical and lumbar spine.  

In its October 2012 remand, the Board found the March 2011 VA examination report to be inadequate because it was limited to the lumbar region of the spine and failed to address the Veteran's cervical spine complaints at all.  It also found that it did not address the issue of whether the Veteran's spine complaints were aggravated by his claimed bilateral hip disabilities.  The Board also found that the issue of service connection for a neck and back condition were inextricably intertwined with the Veteran's claim for service connection for a bilateral hip disability.  As mentioned above, the Veteran has since been granted service connection for a hip condition.  

In November 2012, the Veteran was afforded a VA examination at which time the examiner opined against both direct service connection, as well as secondary service connection to the Veteran's bilateral knees.  Any possible causation or aggravation by his hip conditions was not addressed.  Thus, in June 2013, the Board found that examination to be inadequate as it failed to properly address aggravation under 38 C.F.R. § 3.310.  

In August 2013, the AOJ obtained an addendum opinion which opined against any causation or aggravation by his service-connected knee disabilities, but again did not address any possible secondary aggravation or causation by his now service-connected bilateral hip disability.  Accordingly, on remand, that question must be addressed.  

4. TDIU

A veteran may be awarded a total (100 percent) rating based in individual unemployability (TDIU).  The term "unemployability" has been defined as the same as an inability to secure and follow substantially gainful employment VAOPGCPREC 75-91 (December 27, 1991).  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident, disabilities affecting a single body system, multiple injuries incurred in action, or multiple disabilities incurred as a prisoner of war will be considered as one disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  

In this case, the Board recognizes that the Veteran's various service connected disabilities do not presently meet the schedular criteria for TDIU.  However, extraschedular TDIU may be granted when the schedular criteria under 38 C.F.R. § 4.16(a) are not met, but the Veteran still contends that he is unemployable because of his service-connected disability.  

Past precedent indicates that the Board does not have the authority to consider TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001); Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995).  Regardless, if the Board determines that further action is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development. See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).

In awarding TDIU, consideration is given to the Veteran's background, including his employment and educational history. 

In both the October 2012 and June 2013 remands, the Board specifically requested that the Veteran be given an in-person general medical examination to assess whether his various service-connected disabilities preclude gainful employment consistent with his education and occupational experience.  In August 2013, an opinion was given by the examiner who provided the other requested addendum opinions, but did not include an in-person examination.  An addendum opinion dated in October 2013 provided more detail with regard to several of the Veteran's service-connected disabilities, but again, did not include an in-person examination, as specifically ordered by the Board.  Additionally, the Board notes that neither opinion addressed the Veteran's educational or work history.  Accordingly, on remand, the Veteran must be given an in-person examination that addresses the issue on appeal and renders an opinion in light of the Veteran's educational and work history.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination, preferably by an examiner other than the one who provided the 2011-2013 opinions, to assess his bilateral plantar fasciitis.  The claims file, including a copy of this remand must be made available for review by the examiner.  The examination report must state that the entire file was reviewed prior to rendering of any opinion.

The examiner should conduct a thorough examination of the Veteran, to include taking a detailed history of the Veteran's reported foot pain.  The examiner is reminded that the Veteran is competent to report onset of symptomatology, and any opinion rendered cannot be based solely on the lack of medical evidence in his service treatment records.  Particularly, the examiner must address the Veteran's report of a diagnosis of plantar fasciitis in 1984.  The examiner must then provide an answer to all of the following questions separately:

(a) Whether it is at least as likely as not that the Veteran's current bilateral plantar fasciitis (diagnosed any time since August 2004) had onset during active service, or is otherwise proximately due to any in-service event, injury, or disease.  The examiner must consider the Veteran's reports of foot pain as early as 1984.  

(b) Whether it is at least as likely as not that the Veteran's current bilateral plantar fasciitis is proximately due to his service-connected bilateral knee or hip disabilities.  

(c) Whether it is at least is likely any not that the Veteran has current bilateral plantar fasciitis that is aggravated (made permanently worse beyond its natural progression) by his service connected bilateral knee disability.  

Each opinion must be supported by a thorough rationale and discussion, to include citation to evidence of record, known medical principles, or medical treatise evidence.  The examiner is reminded that the Veteran is competent to report symptoms and history - such reports must be specifically acknowledged and considered in formulating the opinions requested.  The examiner is also reminded that although the statutory criteria do not provide the establishment of a baseline levels of severity prior to aggravation, that does not explicitly preclude a discussion of worsening and a discussion of such may be helpful in explaining whether or not he Veteran's plantar fasciitis was aggravated by his other service connected conditions, specifically his knees and hips.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to provide the requested opinion. 

2. Schedule the Veteran for a new VA examination, preferably by an examiner other than the one who provided the 2011-2013 opinions, to assess his thrombophlebitis of the right leg.  The claims file, including a copy of this remand must be made available for review by the examiner.  The examination report must state that the entire file was reviewed prior to rendering of any opinion.

The examiner should conduct a thorough examination of the Veteran, to include taking a detailed history of the Veteran's reported symptomatology and medical history.  The examiner is reminded that the Veteran is competent to report onset of symptomatology, and any opinion rendered cannot be based solely on the lack of medical evidence in his service treatment records.  The examiner must then provide an answer to all of the following questions separately:

(a)  Whether it is at least as likely as not that the Veteran's current thrombophlebitis of the right leg demonstrated since august 2004 is proximately due to any in-service event, injury or disease. 

(b) Whether it is at least as likely as not that the Veteran's current thrombophlebitis of the right leg is proximately due to his service-connected bilateral knee or hip disabilities.


(c) Whether it is at least as likely as not that the Veteran has current thrombophlebitis of the right leg (i.e., diagnosed any time after August 2004) that is aggravated (made permanently worse beyond its natural progression) by his service connected knee or hip disabilities.  

Each opinion must be supported by a thorough rationale and discussion, to include citation to evidence of record, known medical principles, or medical treatise evidence.  The examiner is reminded that the Veteran is competent to report symptoms and history - such reports must be specifically acknowledged and considered in formulating the opinions requested.  The examiner is also reminded that although the statutory criteria do not provide the establishment of a baseline levels of severity prior to aggravation, that does not explicitly preclude a discussion of worsening and a discussion of such may be helpful in explaining whether or not he Veteran's thrombophlebitis was aggravated by his other service connected conditions, specifically his knees and hips.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to provide the requested opinion. 

3. Schedule the Veteran for a new VA examination, preferably by an examiner other than the one who provided the 2011-2013 opinions, to assess his arthritis of the cervical and lumbar spine.  The claims file, including a copy of this remand must be made available for review by the examiner.  The examination report must state that the entire file was reviewed prior to rendering of any opinion.  All necessary testing should be accomplished.

The examiner should conduct a thorough examination of the Veteran, to include taking a detailed history of the Veteran's reported symptomatology and medical history.  The examiner is reminded that the Veteran is competent to report onset of symptomatology, and any opinion rendered cannot be based solely on the lack of medical evidence in his service treatment records.  The examiner must then provide an answer to all of the following questions separately:

(a) Whether it is at least as likely as not that the Veteran's current arthritis of the cervical and lumbar spine is proximately due to his service-connected bilateral knee and/or hip disabilities.

(b) Whether it is at least as likely as not that the Veteran's current cervical and lumbar arthritis is aggravated (made permanently worse beyond its natural progression) by his service-connected bilateral knee and/or hip disabilities.  

Each opinion must be supported by a thorough rationale and discussion, to include citation to evidence of record, known medical principles, or medical treatise evidence.  The examiner is reminded that the Veteran is competent to report symptoms and history - such reports must be specifically acknowledged and considered in formulating the opinions requested.  The examiner is also reminded that although the statutory criteria do not provide the establishment of a baseline levels of severity prior to aggravation, that does not explicitly preclude a discussion of worsening and a discussion of such may be helpful in explaining whether or not he Veteran's arthritis of the spine was aggravated by his other service connected conditions, specifically his knees and hips.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to provide the requested opinion. 

4. After completing all necessary development for the service connection claims, readjudicate those issues.  Thereafter, schedule the Veteran for an in-person TDIU examination.  Ensure that the examiner is informed of any newly recognized service connected disabilities.  The examiner should then take a thorough history from the Veteran, to include consideration of his educational and occupational history, and provide an opinion as to the impact of the Veteran's service connected disabilities on the Veteran's employability.  

5. Thereafter, readjudicate all issues on appeal, if any issue remains denied, issue the Veteran and his representative a supplemental statement of the case and provide adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


